Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DET---AILED ACTION

Status
This Office Action is responsive to claims filed for 14/498451 on 09/26/2014. Please note Claims 1-23 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James J. Bitetto (Reg # 40513) on 9/28/2021.
The listing of claims will replace all prior versions, and listing of claims in the application.

7 (Currently Amended). The computer-implemented method of claim 1, wherein the hardware processor uses a Support Vector Regressor to predict parameters of the respective transformation.  

10. (Currently Amended) A computer program product for unsupervised domain adaptation for video classification, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: 
learning, by a hardware processor, a respective transformation for each of a plurality of target video clips taken from a set of target videos, responsive to original features extracted from the plurality of target video clips, the respective transformation for correcting differences between a target drone domain corresponding to the plurality of target video clips and a source non-drone domain corresponding to a plurality of source video clips taken from a set of source videos; 
adapting, by the hardware processor, the target domain to the source domain by applying the respective transformation to the original features extracted from the plurality of target video clips to obtain transformed features for the plurality of target video clips; 
converting, by the hardware processor, the original features and the transformed features of same ones of the plurality of target video clips into a single classification feature for each of the target videos in the set; and  
classifying, by the hardware processor,  a human action in a new target video relative to the set of source videos using the single classification feature for each of the target videos in the set.  

16. (Currently Amended) The computer-implemented method of claim 10, wherein the hardware processor uses a Support Vector Regressor to predict parameters of the respective transformation.  

20. (Currently Amended) The computer processing system of claim 19, wherein the hardware processor uses a Support Vector Regressor to predict parameters of the respective transformation.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:



Regarding Independent Claim(s) 1, 10, and 19,
The closest prior art, Barekatain (Barekatain, Mohammadamin, et al. "Okutama-action: An aerial view video dataset for concurrent human action detection." Proceedings of the IEEE conference on computer vision and pattern recognition workshops. 2017.) teaches creating a dataset using aerial video and using the aerial (drone) data for identifying human actions. Barekatain does not teach a respective transformation for correcting differences between a target drone domain corresponding to the plurality of target video clips and a source non-drone domain corresponding to a plurality of source video clips taken from a set of source videos and classifying,   a human action in a new target video relative to the set of source videos using the single classification feature for each of the target videos in the set.  Li-Ping (Li-Ping, Yu, Tang Huan-Ling, and An Zhi-Yong. "Domain adaptation for pedestrian detection based on prediction consistency." The Scientific World Journal 2014 (2014).) teaches portions of the limitations listed above (ie domain adapation, detecting human) but does not teach  a respective transformation for correcting differences between a target drone domain corresponding to the plurality of target video clips and a source non-drone domain corresponding to a plurality of source video clips taken from a set of source videos and classifying,   a human action in a new target video relative to the set of source videos using the single classification feature for each of the target videos in the set.  
None of the prior art teach or fairly suggest the limitations of a respective transformation for correcting differences between a target drone domain corresponding to the plurality of target video clips and a source non-drone domain corresponding to a plurality of source video clips taken from a set of source videos and classifying,   a human action in a new target video relative to the set of source videos using the single classification feature for each of the target videos in the set   in combination with the other limitation of Claim(s) 1, 10, and 19. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-9, 11-18, and 20 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 10, and 19.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Menatoallah Youssef/Primary Examiner, Art Unit 2663